Citation Nr: 1020288	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
and adjustment disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to 
September 1984.

The issues of entitlement to service connection for headaches 
and a psychiatric disorder to include PTSD and adjustment 
disorder come back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
February 2009.  The issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bilateral knee disability is before the 
Board of Veterans' Appeals (Board) following a Board Remand 
in February 2009.  This matter was originally on appeal from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that in June 2009, the Veteran's attorney 
advised that the Veteran had moved to Arizona and provided 
his new address. 

The issues of entitlement to service connection for bilateral 
knee disability, headaches, and a psychiatric disability to 
include PTSD and adjustment disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A claim for service connection for bilateral knee injury 
was denied by a February 2006 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the February 2006 rating 
decision raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision which denied a claim 
for service connection for bilateral knee injury is final. 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
knee disability is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's February 2009 Remand, the RO 
readjudicated the Veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as discussed in more detail below and issued a 
supplemental statement of the case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's February 2009 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in February 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, and Kent, 20 Vet. App. at 
1.  The letter informed the Veteran that he was previously 
denied service connection for bilateral knee injury and that 
the claim was previously denied because there was no evidence 
showing a bilateral knee injury was incurred or aggravated by 
military service.  The letter informed the Veteran of what 
evidence was required to reopen and substantiate the claim 
and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 


Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA medical treatment records and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Except for the 
Veteran's entrance Report of Medical Examination and Report 
of Medical History completed in August 1980, it appears that 
the Veteran's service treatment records are no longer 
available.  A formal finding of unavailability of service 
records was made in January 2006.  In cases where the 
Veteran's service treatment records are unavailable through 
no fault of the Veteran, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
There is also a heightened obligation to assist the claimant 
in the development of his case.  Id.   

In January 2006, the RO requested that the Veteran provide VA 
with any copies of his military service medical records in 
his possession.  In February 2006, the Veteran responded that 
he did not have any military medical records.  In addition, 
the June 2006 letter advised the Veteran to submit statements 
from persons who knew the Veteran when he was in service and 
know of any disability he had while on active duty.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in February 2006, the RO denied the 
Veteran's claim for service connection for bilateral knee 
injury.  The Veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201.  There are six elements 
for a valid NOD:  it must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or 
the claimant's authorized representative; and (6) express a 
desire for Board review.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 
20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
The date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).

Historically, the Veteran filed his original application for 
compensation in October 2005.  A February 2006 rating 
decision denied, inter alia, a claim of service connection 
for bilateral knee injury.  The Veteran was provided notice 
of this decision, and his appellate rights, by letter dated 
February 17, 2006.  

In May 2006, the Veteran filed a completed VA Form 21-686c, 
Declaration of Status of Dependents.  Also in May 2006, the 
RO received a letter from the Veteran's attorney along with a 
VA Form 21-4138, Statement in Support of Claim from the 
Veteran requesting, inter alia, that VA open a claim for 
bilateral knees.  The Veteran stated, "I had problems in the 
military with my knees.  In December, 1980 while I was in 
basic training, my knees were hurting so bad, the military 
gave me a waiver for the obstacle course.  I believe my knees 
were hurting because of my feet problems.  My knee problems 
could possibly be connected to my bilateral foot problems.  I 
have pain in the morning when I get out of bed, and have pain 
during the day.  I have lived with his condition because I 
did not know that I could get help through the VA, and I 
could not afford to pay for medical treatment."  

In June 2006, the RO received a letter from the Veteran 
concerning a stolen check.  In July 2006, the RO received the 
Veteran's claim for service connection for PTSD.  In August 
and September 2006, the RO received letters from the 
Veteran's attorney with respect to development of his PTSD 
claim.  In September 2006, the RO received VA Forms 21-4138, 
one in which the Veteran stated that he experienced a weight 
gain problem while in the Air Force and that he realized his 
weight gain was due to depression and one in which the 
Veteran stated that he injured his back by hitting the back 
panel on the wheel wells of F111 jets when he worked at 
Cannon Air Force Base in New Mexico.      

In December 2006, the RO issued a rating decision and denied 
entitlement to, inter alia, bilateral knee injury.  On 
February 15, 2007, the RO received Notice of Disagreement 
with Rating Decision Dated December 19, 2006.  The letter 
expressed disagreement with, inter alia, denial of service 
connection for bilateral knee injury.  

Because none of the correspondence received from the Veteran 
or his attorney within a year of the mailing of the February 
2006 rating decision and notification letter expressed 
disagreement or expressed the desire for Board review of the 
February 2006 rating decision, the February 2006 decision is 
final.  

The Veteran's application to reopen his claim of service 
connection for bilateral knee disability was received in May 
2006.  Although the current claim is based upon an alleged 
association of a bilateral knee injury as secondary to a 
bilateral foot condition, a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  As such, the Veteran's claim for service 
connection for a bilateral knee disability is subject to the 
requirements for the reopening of a previously denied claim, 
namely whether new and material evidence has been received 
with respect to the claim. 38 C.F.R. § 3.156.  

The Board notes that by a December 2006 rating decision, the 
RO denied the claim on the merits.  In addition, in the June 
2009 SSOC, the RO reopened the Veteran's claim but denied the 
claim on the merits.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
be established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96.

When a disease is first diagnosed after service, service 
connection can be granted for that condition if the evidence 
shows it was incurred in service.  38 C.F.R. § 3.303(d).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).
  
The February 2006 rating decision denied service connection 
for bilateral knee injury on the basis that the condition 
neither occurred in nor was caused by service.  The RO noted 
that a review of the available service medical records showed 
no evidence that the Veteran complained of or was treated for 
a bilateral knee injury in service.  The RO noted that the 
Veteran had submitted no evidence showing that he had a 
chronic bilateral knee condition which was incurred in, 
caused by, or had been present since service.  

The evidence of record at the time of the February 2006 
rating decision included military discharge document, some 
service medical records, VA audio examination in January 
2006, and VA treatment records from December 2005 to January 
2006.

Based on the grounds stated for the denial of service 
connection for bilateral knee injury in the February 2006 
rating decision, new and material evidence would consist of 
evidence of evidence of a chronic knee problem in service, 
knee arthritis within a year after discharge, evidence of a 
current knee diagnosis, evidence of continuity of knee 
symptomatology, and evidence linking a current knee disorder 
to the Veteran's active service.  

In this regard, additional evidence received since the 
February 2006 rating decision includes various VA treatment 
records and private medical treatment records as well as 
written statements from the Veteran.

A June 2006 VA treatment record notes that the Veteran 
complained of intermittent right knee pain but denied injury.  
The Veteran stated that once in a while the knee just gives 
out and is painful.  The Veteran also stated that he was not 
having problems with his right knee that day but wondered if 
it might be associated with orthotic inserts.  

A July 2006 Primary Care Assessment notes that the Veteran 
complained of right knee and right foot pain.  Physical 
examination demonstrated slight crepitus bilateral knees, 
full range of motion, no laxity, no significant effusion or 
erythema or calor.  Impression was arthralgias - suspect 
osteoarthritis.

Private chiropractor's records note that the Veteran 
presented in July 2001 and stated that knees really hurt if 
not on supplement.  The Veteran presented in January 2003 
with knee pain for three weeks and followed later that week 
with knee twinges and in February at which time the Veteran's 
knee was noted to be more stable. 

VA treatment records also note that the Veteran has been 
diagnosed with rheumatoid arthritis.  A May 2007 VA physical 
therapy consult record indicates that the Veteran was 
referred for treatment of his left knee pain due to 
rheumatoid arthritis.  The Veteran stated that his knees have 
hurt him since he was in the military and that the pain 
flared up about two weeks prior.

In regard to the evidence submitted since the February 2006 
rating decision, the Board notes that the evidence which was 
of record in February 2006 showed no evidence of any 
disability due to bilateral knee injury which could be 
related to active service. Although it is unfortunate that 
the Veteran's service treatment records are not available for 
review, the Veteran now has presented evidence showing knee 
pain which could be related to active service as the Veteran 
has submitted lay evidence that he has had knee pain since 
service.  This newly submitted evidence was not submitted 
previously to agency decision makers and, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. It 
also is not cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim of 
service connection for bilateral knee injury and raises a 
reasonable possibility of substantiating this claim. 38 
C.F.R. § 3.156(a) (2009). Accordingly, the claim of service 
connection for bilateral knee disability is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement service connection for bilateral knee 
disability is reopened.




REMAND

As noted above, the Board has granted the Veteran's request 
to reopen his previously denied claim of service connection 
for a bilateral knee disability.  However, prior to 
adjudicating the Veteran's claim on the merits, additional 
development is required.

On his original application for compensation, received in 
October 2005, the Veteran stated that he injured both knees 
while working as an aircraft maintenance technician on the 
flight line.  In May 2006, the Veteran stated that he had 
problems with his knees while in the military, and that in 
December 1980 while in basic training, his knees were hurting 
so badly that he was provided a waiver for the obstacle 
course.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that a medical opinion in conjunction 
with the review of the entire record and examination of the 
Veteran is warranted to indicate the etiology of the 
Veteran's bilateral knee pain.  38 C.F.R. § 3.159(c)(4). 

With respect to the issues of entitlement to service 
connection for headaches and a psychiatric disability to 
include PTSD and adjustment disorder, in a December 2009 
decision, the Board denied service connection for, inter 
alia, headaches and PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2009 Order, the Court granted 
the parties Joint Motion for Remand (JMR ) and remanded the 
matter to the Board for compliance with the instructions in 
the JMR.  

The JMR noted that the parties agreed that it was unclear 
whether the Board fully considered the lay evidence of record 
with respect to headaches and that the Board should provide a 
more definitive statement of reasons and bases that 
specifically considers, inter alia, the lay evidence 
attesting to headaches.  

In addition, the JMR noted that the parties agreed that at 
the time of the December 2009 decision, the Board did not 
have the benefit of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The JMR noted that in 
Clemons, the Court stated, inter alia, that where a Veteran 
files a claim for benefits with the Secretary, listing a 
specific diagnosis, he or she "did not file a claim to 
received benefits only for a particular diagnosis, but for 
the affliction his mental condition, whatever that is, causes 
him."  Clemons, 23 Vet. App. at 5.  Moreover, the Court 
articulated that VA has a duty to broadly address 
compensation applications for psychiatric conditions as "a 
claim for any mental disability that may reasonably be 
encompassed by several factors ..." Id.  The JMR noted that 
remand was warranted for consideration of the Veteran's 
diagnosis of adjustment disorder consistent with the Court's 
holding in Clemons.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to reconstruct 
all missing service treatment records, to 
include morning reports, to the extent 
possible.  The Veteran should be 
requested to complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data, and NA Form 
13075, Questionnaire About Military 
Service.  The Veteran should provide as 
much detail as he can about his military 
service and his reported in-service knee 
injury, to include his full company 
designation, the name and location of the 
facilities in which he was treated, the 
length of his treatment, and any other 
information that may assist VA in 
locating relevant medical records.

All reconstruction efforts must be 
documented and associated with the claims 
folder along with additional procedures 
that the RO finds appropriate.  If no 
records are available, documentation to 
that effect is required and should be 
associated with the claims folder. 

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
bilateral knee, headaches, and 
psychiatric disabilities that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.  The RO should also obtain mental 
health records from Nebraska 
Comprehensive Health Care from 2005 to 
2008 as the Veteran has provided VA Form 
21-4142, Authorization and Consent to 
Release Information to VA.

3.  After the above development has been 
completed, the Veteran should be afforded 
the appropriate VA examinations to 
determine the etiology of any bilateral 
knee, headache, and psychiatric 
disorders.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s), and the examination 
report(s) should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner(s) should 
identify all diagnoses relating to the 
Veteran's knee, headache, and psychiatric 
complaints and provide an opinion as to 
whether it is at least as likely as not 
that any of these diagnoses are related 
to the Veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


